DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are pending in this application.
Claims 1-17 have been cancelled by Applicant.
Claims 18 has been amended by Applicant.
Claims 21-25 are new claims.

Response to Arguments
Regarding Claim Interpretation – 35 USC § 112(f):  Applicant’s arguments, filed 7/14/2022, with respect to claims 1-17  are moot due to cancelling of claims 1-17 by applicant.

Regarding Claim Rejections - 35 USC § 103:  Applicant’s arguments with respect to claims 1-17 are moot due to cancelling of claims 1-17 by applicant.  Applicant’s arguments with respect to independent claim 18 have been considered but are moot because the amended claim necessitates new grounds of rejection.  Independent claim 22 is a new claim which also necessitates new grounds of rejection.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022  has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Taki et al. (US 20160194000 A1) in view of Takegawa et al. (US 20160221437 A1) in further view of Shimizu et al. (US 20220219684 A1).
Regarding Claim 18, Taki teaches a vehicle control system to be installed in a vehicle (Taki, [0011] “FIG. 1 is a view schematically showing the configuration of a vehicle control system”), the vehicle control system comprising: a sensor configured to detect the depression amount on the accelerator pedal as an accelerator opening (Taki, [0023] “An accelerator pedal position sensor…that detects the amount of operation of the accelerator pedal”); a driver state monitor configured to monitor a state of the driver on a basis of a captured driver's image and detect an expression on a driver's face (Taki, [0022] “The driver monitoring camera…is located at a position (e.g., on a steering column) where an image of the driver's face can be captured. The driver monitoring camera…has an image processing function, and detects various conditions…e.g., the direction of the driver' face, such as the driver's failure to keep his/her eyes on the road, a condition of slumber, and a condition of wakefulness”) and circuitry coupled to the sensor and the driver state monitor (Taki, Fig 1 shows sensor (Box 23) coupled to driver monitoring system (Box 28) and configured to: monitor the detected accelerator opening (Taki, [0023] “An accelerator pedal position sensor…that detects the amount of operation of the accelerator pedal”) and the detected expression on the driver's face (Taki, [0022] “The driver monitoring camera…has an image processing function, and detects various conditions…e.g., the direction of the driver' face, such as the driver's failure to keep his/her eyes on the road, a condition of slumber, and a condition of wakefulness”); determine, based on an amount of change in the accelerator opening within a first period (Taki, [0045] “the accelerator operation amount increased by a predetermined amount… driver…promptly depressed the accelerator pedal by an increased amount), that a rapid acceleration state has occurred in response to rapidly depressing the accelerator pedal by the driver (Taki, [0045] “the accelerator operation amount increased by a predetermined amount… driver…promptly depressed the accelerator pedal by an increased amount), after a predetermined time from determining that the rapid acceleration state has occurred (Taki, [0063] “an increase in the depression amount of the accelerator pedal, or re-depression of the accelerator pedal, is detected within a given period of time“), determine whether the expression on the driver's face has suddenly changed since determining that the rapid acceleration state has occurred (Taki, [0045] “the accelerator operation amount increased by a predetermined amount or more after (in particular, immediately after) the change of the driver's face direction…it can be determined that the driver noticed a danger, and promptly depressed the accelerator pedal by an increased amount”),  wherein, in response to i) determining that the rapid acceleration state has occurred (Taki, [0045] “the accelerator operation amount increased by a predetermined amount… driver…promptly depressed the accelerator pedal by an increased amount; Examiner interprets “promptly depressed the accelerator pedal” as reading on rapid acceleration) and ii) determining, after the predetermined time from determining that the rapid acceleration state has occurred (Taki, [0063] “an increase in the depression amount of the accelerator pedal, or re-depression of the accelerator pedal, is detected within a given period of time“),  that the expression on the driver's face has not suddenly changed since determining that the rapid acceleration state has occurred (Taki, [0043] “it can be determined with high accuracy that the driver has an intention of accelerating the vehicle, even though the accelerator operation amount does not reach the predetermined first threshold value”), and wherein, in response to i) determining  that the rapid acceleration state has occurred (Taki, [0045] “the accelerator operation amount increased by a predetermined amount… driver…promptly depressed the accelerator pedal by an increased amount; Examiner interprets “promptly depressed the accelerator pedal” as reading on rapid acceleration)  and ii) determining, after the predetermined time from determining that the rapid acceleration state has occurred (Taki, [0063] “an increase in the depression amount of the accelerator pedal, or re-depression of the accelerator pedal, is detected within a given period of time“), that the expression on the driver's face has suddenly changed since determining that the rapid acceleration state has occurred (Taki, [0045] “the accelerator operation amount increased by a predetermined amount or more after (in particular, immediately after) the change of the driver's face direction…it can be determined that the driver noticed a danger, and promptly depressed the accelerator pedal by an increased amount”).

Taka does not teach the predetermined time being set based on a reaction time of the driver from a time when the driver performs a rapid acceleration operation to a time when the driver realizes that the rapid acceleration operation is an erroneous operation.  However, Shimizu teaches this limitation (Shimizu, [0153] “0.8 used in the processing is a response time necessary for notification to a driver, and is set such that warning is given to the driver by 0.8 s before the processing is shifted to an emergency brake operation”,  [0113] “A sudden acceleration manipulation of a driver is detected”, [0125] “The emergency brake operation distance acquired in this manner is set such that a driver feels that a physical collision cannot be avoided”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Taki to include the predetermined time being set based on a reaction time of the driver from a time when the driver performs a rapid acceleration operation to a time when the driver realizes that the rapid acceleration operation is an erroneous operation as taught by Shimizu in order to have “control of a vehicle for reducing or an avoiding collision damage between a vehicle and an obstacle ahead of the vehicle” (Shimizu, [0009]).

Taka also does not teach the vehicle control system controlling a driving force of the vehicle according to a depression amount on an accelerator pedal by a driver of the vehicle, the circuitry controls the driving force generated based on the first characteristics in accordance with the detected accelerator opening, the circuitry controls  the driving force generated based on second characteristics, in accordance with the detected accelerator opening, the driving force generated based on the second characteristics is smaller than the driving force generated based on the first characteristics when compared at a same accelerator opening.  However, Takegawa teaches these limitations.

Takegawa teaches the vehicle control system controlling a driving force of the vehicle according to a depression amount on an accelerator pedal by a driver of the vehicle (Takegawa, [0117] “controlling the driving force based on the accelerator opening”, [0027] “the driver…depresses the accelerator pedal”), the circuitry controls the driving force generated based on the first characteristics in accordance with the detected accelerator opening (Takegawa, [0189] “controlling the driving force based on the accelerator opening”,[0122] “driving force may be easily controlled by the driver's intention”), the circuitry controls  the driving force generated based on second characteristics (Takegawa, [0091] “an increase in the accelerator opening at an increase rate larger than that in the standard mode, and if the accelerator opening exceeds the opening threshold…the driving force slowly increases with a decrease in the increase rate and converges to the critical driving force”), in accordance with the detected accelerator opening, the driving force generated based on the second characteristics is smaller than the driving force generated based on the first characteristics when compared at a same accelerator opening (Takegawa, [0082] “the driving force (the engine output) slowly increases with an increase in the accelerator opening, then generally linearly increases, and converges to a critical driving force as the increase rate slowly declines as the accelerator opening approaches to the critical opening”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Taki to include the vehicle control system controlling a driving force of the vehicle according to a depression amount on an accelerator pedal by a driver of the vehicle, the circuitry controls the driving force generated based on the first characteristics in accordance with the detected accelerator opening, the circuitry controls  the driving force generated based on second characteristics, in accordance with the detected accelerator opening, the driving force generated based on the second characteristics is smaller than the driving force generated based on the first characteristics when compared at a same accelerator opening as taught by Takegawa so that “the driving force can be easily controlled by the driver's intention, the resistance felt by the driver when he or she depresses the accelerator pedal increases, thereby making the driver feel secure” (Takegawa, [0027]).

Regarding Claim 19, Taki teaches the vehicle control system according to claim 18, wherein the circuitry determines that the rapid acceleration state has occurred when the amount of change in the accelerator opening within the first period is equal to or greater than a predetermined value (Taki, [0045] “the accelerator operation amount increased by a predetermined amount or more after …driver ….promptly depressed the accelerator pedal by an increased amount”).  

Regarding Claim 20, Taki teaches the vehicle control system (Taki, [0011] “FIG. 1 is a view schematically showing the configuration of a vehicle control system”) according to claim 19, wherein the circuitry determines the expression on the driver's face has suddenly changed when any one of rigidity of the driver's face and eyes focusing on one spot (Taki, [0045] “direction of the driver's face changed from a condition where the driver fails to keep his/her eyes on the road, to the front direction”; Examiner interprets driver’s eyes change to the front direction as reading on eyes focusing on one spot).

Regarding Claim 21, Taki teaches the vehicle control system (Taki, [0011] “FIG. 1 is a view schematically showing the configuration of a vehicle control system”) according to claim 18, wherein the predetermined time is set to one to two seconds (Taki, [0063] “an increase in the depression amount of the accelerator pedal, or re-depression of the accelerator pedal, is detected within a given period of time”, [0049] “within a predetermined period of time…e.g., 2 sec.“). 

Regarding Claim 22, Taki teaches a vehicle control system to be installed in a vehicle (Taki, [0011] “FIG. 1 is a view schematically showing the configuration of a vehicle control system”), the vehicle control system comprising: 3 DM_US 188620584-1.086551.0484Application No. 16/934,765Docket No.: 086551-0484 Reply to Office Action of May 11, 2022a sensor configured to detect the depression amount on the accelerator pedal as an accelerator opening (Taki, [0023] “An accelerator pedal position sensor…that detects the amount of operation of the accelerator pedal”); a driver state monitor configured to monitor a state of the driver on a basis of a captured driver's image and detect an expression on a driver's face (Taki, [0022] “The driver monitoring camera…is located at a position (e.g., on a steering column) where an image of the driver's face can be captured. The driver monitoring camera…has an image processing function, and detects various conditions…e.g., the direction of the driver' face, such as the driver's failure to keep his/her eyes on the road, a condition of slumber, and a condition of wakefulness”); and circuitry coupled to the sensor and the driver state monitor (Taki, Fig 1 shows sensor (Box 23) coupled to driver monitoring system (Box 28) and configured to: monitor the detected accelerator opening (Taki, [0023] “An accelerator pedal position sensor…that detects the amount of operation of the accelerator pedal”) and the detected expression on the driver's face (Taki, [0022] “The driver monitoring camera…has an image processing function, and detects various conditions…e.g., the direction of the driver' face, such as the driver's failure to keep his/her eyes on the road, a condition of slumber, and a condition of wakefulness”); determine, based on an amount of change in the accelerator opening within a first period (Taki, [0045] “the accelerator operation amount increased by a predetermined amount… driver…promptly depressed the accelerator pedal by an increased amount), that a rapid acceleration state has occurred in response to rapidly depressing the accelerator pedal by the driver (Taki, [0045] “the accelerator operation amount increased by a predetermined amount… driver…promptly depressed the accelerator pedal by an increased amount); after a predetermined time from determining that the rapid acceleration state has occurred (Taki, [0045] “the accelerator operation amount increased by a predetermined amount or more after (in particular, immediately after) the change of the driver's face direction”), determine whether the expression on the driver's face has suddenly changed since determining that the rapid acceleration state has occurred (Taki, [0045] “the accelerator operation amount increased by a predetermined amount or more after (in particular, immediately after) the change of the driver's face direction…it can be determined that the driver noticed a danger, and promptly depressed the accelerator pedal by an increased amount”), the predetermined time being set to one to two seconds (Taki, [0049] “within a predetermined period of time…e.g., 2 sec.“); and in response to determining, after the predetermined time from determining that the rapid acceleration state has occurred (Taki, [0063] “an increase in the depression amount of the accelerator pedal, or re-depression of the accelerator pedal, is detected within a given period of time“, [0045] “the accelerator operation amount increased by a predetermined amount… driver…promptly depressed the accelerator pedal by an increased amount; Examiner interprets “promptly depressed the accelerator pedal” as reading on rapid acceleration), that the expression on the driver's face has suddenly changed since determining that the rapid acceleration state has occurred (Taki, [0045] “the accelerator operation amount increased by a predetermined amount or more after (in particular, immediately after) the change of the driver's face direction…it can be determined that the driver noticed a danger, and promptly depressed the accelerator pedal by an increased amount”), wherein, in response to i) determining that the rapid acceleration state has occurred (Taki, [0045] “the accelerator operation amount increased by a predetermined amount… driver…promptly depressed the accelerator pedal by an increased amount; Examiner interprets “promptly depressed the accelerator pedal” as reading on rapid acceleration)  and ii) determining, after the predetermined time from determining that the rapid acceleration state has occurred (Taki, [0063] “an increase in the depression amount of the accelerator pedal, or re-depression of the accelerator pedal, is detected within a given period of time“, [0045] “the accelerator operation amount increased by a predetermined amount… driver…promptly depressed the accelerator pedal by an increased amount; Examiner interprets “promptly depressed the accelerator pedal” as reading on rapid acceleration), that the expression on the driver's face has suddenly changed since determining that the rapid acceleration state has occurred (Taki, [0045] “the accelerator operation amount increased by a predetermined amount or more after (in particular, immediately after) the change of the driver's face direction…it can be determined that the driver noticed a danger, and promptly depressed the accelerator pedal by an increased amount”), and, and wherein, in response to i) determining that the rapid acceleration state has occurred (Taki, [0045] “the accelerator operation amount increased by a predetermined amount… driver…promptly depressed the accelerator pedal by an increased amount; Examiner interprets “promptly depressed the accelerator pedal” as reading on rapid acceleration)  and ii) determining, after the predetermined time from determining that the rapid acceleration state has occurred (Taki, [0063] “an increase in the depression amount of the accelerator pedal, or re-depression of the accelerator pedal, is detected within a given period of time“, [0045] “the accelerator operation amount increased by a predetermined amount… driver…promptly depressed the accelerator pedal by an increased amount; Examiner interprets “promptly depressed the accelerator pedal” as reading on rapid acceleration) , that the expression on the driver's face has suddenly changed since determining that the rapid acceleration state has occurred (Taki, [0045] “the accelerator operation amount increased by a predetermined amount or more after (in particular, immediately after) the change of the driver's face direction…it can be determined that the driver noticed a danger, and promptly depressed the accelerator pedal by an increased amount”). 

Taki does not teach determine whether a sea, a river or a cliff falling downward exists in front of the vehicle, determining that the sea, the river or the cliff does not exist in front of the vehicle.  However, Shimizu teaches these limitations.

Shimizu teaches determine whether a sea, a river or a cliff falling downward exists in front of the vehicle (Shimizu, [0034] “The stereoscopic camera…is mounted in the vicinity of a ceiling of a cabin, and images a mode of a road ahead of a vehicle, an obstacle…image data of the obstacle imaged…is transferred to an image processing chip disposed in the stereoscopic camera…The image processing chip acquires parallax information from an image (data), and calculates a distance between the own vehicle…and the obstacle ahead of the vehicle”, [0074] “The existence of the cliff or the groove is detected based on the result, and the object is detected as an object for determining a non-travelable area of the own vehicle “),  determining that the sea, the river or the cliff does not exist in front of the vehicle (Shimizu, [0034] “The stereoscopic camera…is mounted in the vicinity of a ceiling of a cabin, and images a mode of a road ahead of a vehicle, an obstacle…image data of the obstacle imaged…is transferred to an image processing chip disposed in the stereoscopic camera…The image processing chip acquires parallax information from an image (data), and calculates a distance between the own vehicle…and the obstacle ahead of the vehicle” [0099] ”the vehicle…enters a non-travelable area which is not determined to be travelable based on a travelability determination result acquired by the travelability determination unit 300) and hence, the own vehicle…does not collide with an obstacle or does not fall from a cliff”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Taki to include determine whether a sea, a river or a cliff falling downward exists in front of the vehicle, determining that the sea, the river or the cliff does not exist in front of the vehicle as taught by Shimizu in order to have “control of a vehicle for reducing or an avoiding collision damage between a vehicle and an obstacle ahead of the vehicle” (Shimizu, [0009]).
Taka also does not teach the vehicle control system controlling a driving force of the vehicle according to a depression amount on an accelerator pedal by a driver of the vehicle, the circuitry controls the driving force generated based on second characteristics, in accordance with the detected accelerator opening, the driving force generated based on the second characteristics is smaller than the driving force generated based on the first characteristics when compared at a same accelerator opening and control the driving force generated based on third characteristics, in accordance with the detected accelerator opening, the driving force generated based on the third characteristics is smaller than the driving force generated based on the second characteristics when compared at a same accelerator opening.  However, Takegawa teaches these limitations.

Takegawa teaches the vehicle control system controlling a driving force of the vehicle according to a depression amount on an accelerator pedal by a driver of the vehicle Takegawa, [0117] “controlling the driving force based on the accelerator opening”, [0027] “the driver…depresses the accelerator pedal”), the circuitry controls the driving force generated based on second characteristics (Takegawa, [0091] “an increase in the accelerator opening at an increase rate larger than that in the standard mode, and if the accelerator opening exceeds the opening threshold…the driving force slowly increases with a decrease in the increase rate and converges to the critical driving force”), in accordance with the detected accelerator opening, the driving force generated based on the second characteristics is smaller than the driving force generated based on the first characteristics (Takegawa, [0082] “the driving force (the engine output) slowly increases with an increase in the accelerator opening, then generally linearly increases, and converges to a critical driving force as the increase rate slowly declines as the accelerator opening approaches to the critical opening”), when compared at a same accelerator opening and control the driving force generated based on third characteristics, in accordance with the detected accelerator opening, the driving force generated based on the third characteristics is smaller than the driving force generated based on the second characteristics when compared at a same accelerator opening (Takegawa, [0082] “the driving force (the engine output) slowly increases with an increase in the accelerator opening, then generally linearly increases, and converges to a critical driving force as the increase rate slowly declines as the accelerator opening approaches to the critical opening”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Taki to include the vehicle control system controlling a driving force of the vehicle according to a depression amount on an accelerator pedal by a driver of the vehicle, the circuitry controls the driving force generated based on second characteristics, in accordance with the detected accelerator opening, the driving force generated based on the second characteristics is smaller than the driving force generated based on the first characteristics when compared at a same accelerator opening and control the driving force generated based on third characteristics, in accordance with the detected accelerator opening, the driving force generated based on the third characteristics is smaller than the driving force generated based on the second characteristics when compared at a same accelerator opening as taught by Takegawa so that “the driving force can be easily controlled by the driver's intention, the resistance felt by the driver when he or she depresses the accelerator pedal increases, thereby making the driver feel secure” (Takegawa, [0027]).

Regarding Claim 23, Taki teaches the vehicle control system (Taki, [0011] “FIG. 1 is a view schematically showing the configuration of a vehicle control system”) according to claim 22, wherein the circuitry determines that the rapid acceleration state has occurred when the amount of change in the accelerator opening within the first period is equal to or greater than a predetermined value (Taki, [0045] “the accelerator operation amount increased by a predetermined amount or more after …driver ….promptly depressed the accelerator pedal by an increased amount”).  

Regarding Claim 24, Taki teaches the vehicle control system (Taki, [0011] “FIG. 1 is a view schematically showing the configuration of a vehicle control system”) according to claim 23, wherein the circuitry determines the expression on the driver's face has suddenly changed when any one of rigidity of the driver's face and eyes focusing on one spot (Taki, [0045] “direction of the driver's face changed from a condition where the driver fails to keep his/her eyes on the road, to the front direction”; Examiner interprets driver’s eyes change to the front direction as reading on eyes focusing on one spot).

Regarding Claim 25, Taki teaches the vehicle control system (Taki, [0011] “FIG. 1 is a view schematically showing the configuration of a vehicle control system”) according to claim 22, wherein the predetermined time is set to one to two seconds (Taki, [0063] “an increase in the depression amount of the accelerator pedal, or re-depression of the accelerator pedal, is detected within a given period of time”, [0049] “within a predetermined period of time…e.g., 2 sec.“).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qin et al. (US 20210004619 A1) discloses a driver state monitor configured to monitor a state of a driver on a basis of a captured driver's image and detect an expression centered on the driver's face (Qin, [0216]  “first obtaining unit configured to obtain the eye state information according to the detected face key points, is configured to: determine an eye region image in the driver image according to the face key points; perform detections of an upper eyelid line and a lower eyelid line on the eye region image based on a second neural network; and determine eye open/closed state information of the driver according to the spacing between the upper eyelid line and the lower eyelid line, where the eye state information includes the eye open/closed state information”).
Horii et al. (US 20200283021 A1) discloses the expression sudden change determinator determines that the driver's expression has suddenly changed immediately after detection of the rapid acceleration due to the driver's operation by the acceleration state detector (Horii, [0032] “detect the state…of the driver based on a face image of the driver captured by the camera…detected by the sensor, [0024] “automated driving, at least one of steering and acceleration/deceleration of the vehicle…is automatically controlled”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662        

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662